Field, J., at the April Term, 1858, delivered the opinion of the Court—
Terry, C. J., and Burnett, J., concurring.
The agreement inserted among the papers forms no part of the record. It is not embodied in any statement or bill of exceptions, and possesses, therefore, no verity upon which any errors can be assigned which .this Court can notice. Gates v. Buckingham, 4 Cal.' 286 ; Davis v. Stratton et al., and Flint v. Haight et al., January Term, 1856.
The decree is substantially for the sale of the mortgaged premises. It specifically directs judgment for the amount of the note, the application of the proceeds of sale of the premises to its satisfaction, the disposition of any surplus, and execution for any deficiency. The omission of the words “ be sold ” after the description of the premises, is a mere clerical error, which does not affect the decree.
Judgment affirmed, with five per cent, damages.